MEMORANDUM OPINION
                                         No. 04-10-00091-CR

                                    EX PARTE SEAN DECLET

               From the Criminal District Court, Magistrate Court, Bexar County, Texas
                                   Trial Court No. 2009-W-0371
                           Honorable Andrew Carruthers, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: August 4, 2010

DISMISSED

           On April 29, 2010, we abated this cause to the trial court to conduct a hearing on whether

appellant desires to prosecute his appeal. On July 23, 2010, the reporter’s record from the trial

court hearing was filed. Appellant’s attorney, Mr. Charles Jones, stated appellant did not wish to

pursue his appeal. The appeal is therefore DISMISSED.



                                                        PER CURIAM

Do not publish